Citation Nr: 0510327	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-34 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to additional burial benefits based on service 
connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to July 1975.  
He died in April 2003.  The appellant is his surviving 
spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO.  

The appellant was scheduled to appear at a hearing in 
December 2004;  however, she failed to report.  Though no 
hearing took place, the Board notes that in a November 2004 
statement, the appellant waived RO consideration of 
additional records and evidence.  

In a rating action dated in August 2000, the veteran was 
granted a 100 percent rating for service-connected post-
traumatic stress disorder (PTSD), effective on March 19, 
1990.  

Following the veteran's death in April 2003, the RO received 
the appellant's DIC application in that same month.  In a May 
2003 rating action, the RO granted entitlement to dependency 
and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  

The RO noted that the veteran's death was not due to a 
service-connection condition; however, the appellant was 
authorized to receive compensation as a surviving spouse of a 
veteran who was in receipt of compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death.  

In May 2003, the RO received the appellant's application for 
service-connected burial benefits, which the RO denied in a 
June 2003 rating action.  The RO noted that the appellant was 
awarded a total of $600.00 in burial expenses for a veteran 
whose death was not related to service.  


FINDINGS OF FACT

1.  The veteran died in April 2003.  The immediate cause of 
death was listed as respiratory failure due to or as a 
consequence of severe chronic obstructive pulmonary disorder; 
other significant conditions contributing to the veteran's 
death but not related to the underlying cause might have 
included severe gastritis.  

2.  At the time of the veteran's death, service connection 
was in effect for PTSD, removal of spleen, and multiple 
orthopedic disabilities.  

3.  Neither the veteran's chronic obstructive lung disease, 
congestive heart failure, nor his hip fracture was shown to 
have been present in service or until many years thereafter; 
none is shown to have been etiologically related to any event 
in service or to have been caused or aggravated by service-
connected disability.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  

5.  Additional burial benefits based on service-connected 
death are not payable.  


CONCLUSIONS OF LAW

1.  Neither a disability manifested by respiratory failure or 
the chronic obstructive lung disease, nor a disability 
manifested by gastritis is due to disease or injury that was 
incurred in or aggravated by service; nor may any 
cardiovascular disease be presumed to have been incurred in 
service; nor is any disability manifested by respiratory 
failure, chronic obstructive lung disease or gastritis 
proximately due to or the result of the service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).  

2.  A service-connected disability is not shown to have 
caused or contributed substantially or materially to cause 
the veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).  

3.  The claim of service-connected burial benefits must be 
denied by operation of law. 38 U.S.C.A. §§ 2302, 2303, 2307, 
5107 (West 2002); 38 C.F.R. § 3.1600 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial RO decision was made prior to 
November 9, 2000, the date VCAA was enacted.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless for the reasons 
specified below.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (2002).  VCAA also 
includes certain provisions regarding the type of notice to 
which the veteran is entitled. 38 U.S.C.A. § 5103 (West 
2002).  

Having reviewed the complete record, the Board believes that 
there is a complete evidentiary record upon which to decide 
the appellant's claim.  The Board is unaware of, and the 
appellant has not identified, any additional evidence which 
is necessary to make an informed decision on the issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The appellant and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument.  The Board 
notes that the appellant was scheduled to appear at a 
personal hearing in December 2004 but failed to report.  

By way of the RO's April 2003 VCAA notice letter, as well as 
the October 2003 Statement of the Case, and the June 2003 
notice of payment of burial benefits, the appellant and her 
representative have been notified of the evidence needed to 
establish the benefits sought.    

Further, the RO provided notice to the appellant regarding 
her and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  In a November 2004 
statement in support of claim, the appellant stated that she 
had no further evidence to submit.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the appellant.  


Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war, and cardiovascular disease is manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In this case, there is no medical evidence suggesting that a 
service-connected disability played a material causal or 
contributory role in the veteran's death.  

Moreover, on review, the terminal autopsy report and the 
certificate of death support the conclusion that no service-
connected disability even played a contributory role in 
producing or accelerating the veteran's demise.  

In a necropsy report dated on April 8, 2003, the examiner 
noted major diagnoses of severe chronic pulmonary disease 
with bilateral diffuse emphysematous bleeds, mild fibrous 
adhesions of the right lung and multifocal acute 
bronchopneumonia, diffuse hemorrhagic gastritis and cachexia.  
The probable cause of the veteran's death was from chronic 
pulmonary disease.  

In a statement received in December 2003, the appellant 
asserted that she was entitled to burial benefits based on 
the veteran's service during the Vietnam War.  She contended 
that the veteran's death was due to herbicide exposure and 
that due to his deteriorating condition, clinical testing to 
determine the cause of his lung cancer was not feasible.  

After a careful review of the veteran's terminal hospital 
records, the Board notes references to the veteran's service-
connected PTSD or orthopedic disabilities are merely noted as 
accessory diagnoses.  

The only evidence of a relationship between the veteran's 
service-connected disability and his death is limited to 
assertions made by the appellant; however, as a layperson, 
she is not qualified to render an opinion concerning question 
of medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Finally, the Board notes that there is neither a contention 
nor evidence suggesting that any of the fatal conditions were 
present in service or for many years after service or was 
etiologically related to any event or incident in service.  

A review of the evidence of record dated from 1983 to 2003 
noted the veteran's respiratory failure and COPD were due to 
cigarette smoking.  Agent Orange exposure was reported in the 
veteran's private treatment records; however, there is no 
competent medical evidence that suggests herbicide exposure 
was a causative factor for any of the veteran's respiratory 
conditions.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  


Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2003).  The 
criteria for the payment of such burial benefits are set out 
in 38 U.S.C.A. § 2302 and 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).  

If a veteran's death is not service connected, entitlement is 
based upon the following conditions:  

(1) At the time of death the veteran was in receipt 
of pension or compensation (or but for the receipt 
of military retirement pay would have been in 
receipt of compensation); or

(2) The veteran has an original or reopened claim 
for either benefit pending at the time of the 
veteran's death, and (i) In the case of an original 
claim there is sufficient evidence of record to 
have supported an award of compensation or pension 
effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is 
sufficient prima facie evidence of record on the 
date of the veteran's death to indicate that the 
deceased would have been entitled to compensation 
or pension prior to date of death; or

(3) The deceased was a veteran of any war or was 
discharged or released from active military, naval, 
or air service for a disability incurred or 
aggravated in line of duty, and the body of the 
deceased is being held by a State (or a political 
subdivision of a State) and the Secretary 
determines, (i) That there is no next of kin or 
other person claiming the body of the deceased 
veteran, and (ii) That there are not available 
sufficient resources in the veteran's estate to 
cover burial and funeral expenses.

38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600(b) (2004).  

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  

The term "VA facility" means facilities over which VA has 
direct jurisdiction; government facilities for which VA 
contracts; and public or private facilities at which VA 
provides recreational activities for patients.  38 U.S.C.A. § 
1701(3) (West 2002).  

When a veteran while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for the purpose of examination, treatment, or care dies 
enroute, burial, funeral, plot, interment, and transportation 
expenses will be allowed as though death occurred while 
properly hospitalized by VA. 38 C.F.R. § 3.1605(a) (2004).  

The veteran died in early April 2003 and the appellant's 
application for burial benefits was received by VA later that 
month.  At the time of his death, the veteran was service-
connected for PTSD, residuals of right knee fracture, 
spenectomy, back strain, right finger disability and right 
leg disability.  No claim for VA benefits was pending at the 
time of his death.  

According to the death certificate, the veteran was treated 
at the University of Pittsburgh Medical Center at the time of 
his death.  There is no evidence of any VA treatment and the 
appellant does not allege that the veteran was under VA care 
at the time of his death.  

As a preliminary matter, the Board notes that the appellant 
is a proper claimant for entitlement to VA burial benefits 
and has submitted a timely application.  38 C.F.R. § 3.1601.  
The appellant seeks entitlement to nonservice-connected VA 
burial benefits.  

In a letter dated in June 2003, the appellant was burial 
benefits in the amount of $600.00.  

As explained, the veteran did not die of a service-connected 
disability although he was service-connected for multiple 
disabilities at the time of his death. Thus, burial benefits 
are thus not warranted under the provisions of 38 C.F.R. § 
3.1600(a).  

The Board finds that the veteran's service during the Vietnam 
War would qualify the appellant for burial benefits but for 
the fact that other required factors, factors unrelated to 
service requirements, are not met.  

At the time of his death, the veteran did not have a claim 
for VA benefits pending.  By the same token, it has not been 
found that the veteran was discharged from active duty for a 
disability incurred or aggravated in the line of duty.  

It is the appellant's contention that a burial allowance 
should be paid because his service-connected disabilities 
diminished his quality of life and required him to seek 
constant VA and private health care.  The appellant noted 
that with the exception of attending doctor's appointments, 
the veteran was too weak to leave his home.  

Unfortunately, the law is clear on this point and 
dispositive.  Burial benefits may be paid based upon VA 
hospitalization only if a potentially qualifying veteran dies 
while properly hospitalized by VA in a VA facility or in a 
non-VA facility for hospital care under the authority of 38 
U.S.C.A. § 1703.  The term "VA facility" is clearly defined 
as a facility over which VA has direct jurisdiction; 
government facilities for which VA contracts; and public or 
private facilities at which VA provides recreational 
activities for patients. 38 U.S.C.A. § 1701(3) (West 2002).  

The veteran was in a non-VA hospital at the time of his 
death, and the appellant does not argue otherwise.  Under no 
reasonable interpretation would the veteran's home meet the 
legal definition of a "VA facility" for nonservice-connected 
burial benefits purposes.  

Where the law and not the evidence is dispositive, the appeal 
should be terminated for the absence of legal merit or lack 
of entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The law provides for payment of burial benefits only under 
the above specified conditions.  

In this case, the appellant has received the burial benefits 
to which she is entitled and warrants no additional burial 
benefits under the law.  Although the Board is sympathetic to 
the appellant's circumstances, the Board is bound by the 
applicable law and regulations. 38 U.S.C.A. § 7104(c) (West 
2002).  Accordingly, the claim must be denied.  


ORDER

Additional burial benefits based on service connection for 
the cause of the veteran's death is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


